Citation Nr: 0722934	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  02-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Charles D. Hankey, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to July 
1994; he also served for two years and 24 days of prior 
active service, and 11 months and 22 days of prior inactive 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim on appeal.  

The veteran subsequently timely appealed the RO's denial, and 
his case underwent appellate adjudication by the Board in 
December 2004.  The veteran appealed the December 2004 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

Following a November 2005 Joint Motion for Remand (Joint 
Motion), a December 2005 Court Order vacated and remanded the 
December 2004 Board decision.  In August 2006, the Board 
remanded this case pursuant to directives in the Joint 
Motion.  


FINDING OF FACT

Hepatitis C is not attributable to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

This issue on appeal was reconsidered pursuant to VCAA in a 
July 2002 rating decision.  Further VCAA notification was 
sent after the rating decision in August 2003 and September 
2006 which fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
additional VCAA notification letters were not sent prior to 
the July 2002 adjudication of the claimant's claim, this was 
not prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in February 2007.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, No. 2006-7092 (Fed. Cir. May. 16, 
2007); see also Sanders v. Nicholson, No. 2006-7001 (Fed. 
Cir. May. 16, 2007).  In this case, the claimant was allowed 
a meaningful opportunity to participate in the adjudication 
of the claim.  Thus, even though the VCAA notice letters came 
after the July 2002 adjudication, there is no prejudice to 
the claimant.  See Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  A VA medical opinion was 
obtained in May 2002 and a VA examination was afforded in 
June 2002.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Cirrhosis of the liver will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In this case, the veteran does not have the 
presumptive disorder.  Rather, his claim is for service 
connection for hepatitis C, which is not a presumptive 
disorder.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service medical records showed that on his 
September 1990 entrance examination, the veteran's physical 
examination was normal except for a scar on the arm which was 
due to a ganglion cyst.  The abdomen and viscera were normal.  
On his Report of Medical History, the veteran reported that 
he did not have jaundice of hepatitis.  

In April 1991, August 1991, May 1992, and June 1993, the 
veteran reported that he had not had yellow jaundice or 
hepatitis.  He reported that he had never been sick because 
of dental treatments, was not a "bleeder," or had excessive 
bleeding following dental treatment.  

In November 1993, the veteran was afforded a separation 
examination.  Physical examination was normal except for 
onychomycosis of the toenails.  The abdomen and viscera were 
normal.  On his Report of Medical History, the veteran 
reported that he did not have jaundice or hepatitis.  The 
veteran reported various inservice medical complaints.  
However, he did not report that he had any inservice history 
of intravenous (IV) needle sticks or other needle sticks.  He 
did not report any blood contamination or exposure.  

The veteran was separated from service in July 1994.  In 
November 1994, the veteran was afforded a VA general medical 
examination.  At that time, the veteran did not report any 
liver complaints nor was any liver disability diagnosed.  The 
veteran did not indicate that he had any inservice history of 
injury from needles or of any blood contamination or 
exposure.  

Approximately four years later, in July 1998, S.A., M.D., 
reported that the veteran was tested for hepatitis C in 
June 1998.  The results were positive.  

In September 1998, S.C.P., M.D., indicated that he had seen 
the veteran for hepatitis C.  His history was reviewed.  It 
was noted that the veteran had not previously received any 
blood transfusions or IV drug use.  He was in the military 
and stationed in Germany for about a year, but he did not 
recall any unusual needle stick injuries, infections, etc.  
Treatment for the hepatitis C was discussed. 

Thereafter, records from C.P.M., M.D., were received.  In 
October 1998, a needle biopsy of the liver revealed minimally 
active chronic hepatitis.   

Medical records of the IU Medical Group in April 1999 
reflected that the veteran received a 48 week course of 
therapy for his chronic liver disease.  

In August 1999, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received.  On that form, the 
veteran stated that he had incurred hepatitis C during 
service in 1992.  

An August 1999 needle biopsy confirmed that the veteran was 
suffering from chronic hepatitis.  

On an October 1999 Accident and Disability Claim Form, S.A., 
M.D., reported that the veteran had chronic hepatitis C, on 
treatment.  

In January 2000, the veteran was afforded a VA general 
medical examination.  At that time, it was noted that the 
veteran was diagnosed with hepatitis C in April 1998.  Since 
that time, he had been on Ribaviron and Interferon treatment.  
The examiner indicated that the veteran was unsure where he 
contracted hepatitis C.  The veteran related that the only 
time that he was ever stuck with a needle was when he was 
stationed in Germany and performed combat medic training.  At 
that time, the participants started IVs and he was personally 
started on an IV with sodium chloride.  The veteran denied 
any history of sexual promiscuity, IV drug use, or alcohol 
abuse.  Physical examination resulted in a diagnosis of 
hepatitis C.  

A March 2001 letter of the IU Medical Group reflected that 
the treatment for liver disease did not result in 
improvement.  

In October 2001, the veteran denied having any illicit drug 
use.  Urine toxicology test results were positive for 
tetrahydrocannabinol (THC) and opiates.  Subsequent VA 
records have confirmed positive findings for this type of 
drug use.  No cocaine use or IV drug use have been noted.  

In January 2002, the veteran was afforded a VA liver 
examination.  The claims file was unavailable for review.  
The veteran reported that he had been diagnosed with 
hepatitis in April 1998 and thereafter underwent Interferon 
and Ribaviron treatment for 9 months.  It was noted that 
there was no history of IV drug abuse, blood transfusions, 
cocaine abuse, or tattoos.  

In May 2002, a medical opinion was obtained.  The claims file 
was extensively reviewed.  It was noted that the veteran had 
stated that his only risk factor for hepatitis C was an 
occupational exposure via needle stick while he was 
practicing IV access in Germany when he was in medic 
training.  The veteran had denied any sexual promiscuity, 
alcohol, or drug use.  The examiner stated that it was well 
known that blood transfusions prior to 1992, IV an intranasal 
drug use, blood exposure via occupation or other percutaneous 
manners were also risk factors.  Tattoos, and specifically 
homemade tattoos and tattoos with unsanitized needles, 
protected or high risk sexual activities or organ 
transplantations were also risk factors for contracting the 
hepatitis C virus.  The contraction of hepatitis C occurred 
via blood products or recipients of blood.  

After reviewing the entire claims file, the examiner 
concluded that there was no evidence of any occupational 
exposure to blood products while in the service.  There was 
no documentation of a needle stick in the medical records, 
and, at this time, the claim was unfounded.  The examiner 
opined that it was not as likely that the hepatitis C was 
incurred or caused by military service secondary to having no 
firm documentation in the medical records of any such 
exposure to needle stick or other occupational hazards.  
There was also no other documentation of positive risk 
factors for exposure of hepatitis C that the military would 
be due to military fault.  

In June 2002, the veteran was afforded a VA liver 
examination.  The claims file was reviewed.  It was noted 
that this examiner performed the January 2002 examination 
when the claims file had been unavailable.  The veteran 
reported that he had an accidental needle stick in Germany 
and had hepatitis C due to that stick.  The veteran related 
that during service, he had a combat life saving training 
course in Germany.  The veteran and other participants were 
running IVS on each other.  Although they were using separate 
needles, they may have used dirty cotton swabs.  The veteran 
did not give today any history of using contaminated needles 
to start an IV.  He also did not give a history of IV drug 
abuse, cocaine abuse, tattoos, or blood transfusions.  C.P., 
M.D., noted in September 1998 that the veteran did not have 
any previous history of drug abuse and that the veteran did 
not recall any unusual stick injuries.  It was noted that the 
veteran reported in January 2001, that he had been stuck 4 
times while in Germany during the life saving training.  
However, they did not share needles, but had blood all over 
to which the veteran was exposed.  The examiner opined that 
the veteran's claim of being stuck by a needle during combat 
medical training was not proven in the service medical 
records on interview.  The examiner referred to the veteran's 
statement that there were no shared needles for the IVs.  In 
September 1998, the veteran denied that he had a history of 
any unusual needle sticks.  On interview today, the veteran 
reported that they may have used dirty cotton swabs.  The 
veteran did not give a history of any other risk factors.  
The examiner stated that the veteran's claim of getting 
hepatic C from accidental needle stick in combat medical 
training was not substantiated in the medical records and it 
was unlikely and no proven that the veteran had a needle 
stick during any combat life saving course.  

In December 2002, a letter was received from a service buddy 
who stated that he had assigned the veteran to take a combat 
life saving course which was for first aid, during service.  
He did not comment on any needle sticks or blood 
contamination.  The veteran's wife indicated that while the 
veteran was in Germany, he came home with blood on him and 
she asked what had happened to him and why he had blood on 
him.  The veteran told her that he had been assigned to 
attend a combat life saving course and they practiced IVs on 
each other.  A photograph was received which showed two 
persons, one sitting (the veteran) and one behind him with 
his hand on the first person's head (on the veteran's head).  

In VA outpatient records dated in March and May 2004, the 
veteran denied a history of any IV drug use and stated that 
he got hepatitis C from unsanitary conditions while he was 
training to be a medic in the military.  

In correspondence of record and during a November 2003 
personal hearing at the RO, the veteran presented his 
contentions.  He indicated that during service, he shared 
hypodermic needles while in medic training.  He asserted that 
he was stuck about four times during the training.  He stated 
that blood was all over, not only his blood, but the blood of 
the other participants in that training.  He stated that the 
blood from one person was easily mixed with that of another 
person.

The veteran also reported that he had a wisdom tooth pulled 
in service which resulted in blood loss.  Further, during 
basic training, he and his fellow servicemembers purchased 
their own hair clippers and nicked each other while cutting 
each others' which also caused bleeding.  He stated that 
after service he was employed doing warehouse work and was 
not aware of any risk factors for contracting hepatitis C.

In sum, the there was no liver disease or injury during 
service.  The veteran's liver was normal on separation 
examination.  The veteran did not report any complaints at 
that time or history of inservice blood contamination or 
exposure.  

Approximately four years after separation from service in 
1994, the veteran was diagnosed as having hepatitis C.  
Following the initial diagnosis of hepatitis C and during the 
discussion of treatment, the veteran reported to S.C.P., 
M.D., that he did not recall any unusual needle stick 
injuries, infections, or other problems.  

In August 1999, on his application for service connection, 
the veteran initially indicated that he had incurred 
hepatitis C during service in 1992.  On his January 2000 
examination, the veteran first stated that the only time that 
he was ever stuck with a needle was when he was stationed in 
Germany and performed combat medic training.  At that time, 
the participants started IVs and he was personally started on 
an IV with sodium chloride.  In June 2002, the veteran 
expanded his rendition of his personal history.  The veteran 
reported that he had an accidental needle stick in Germany 
and had hepatitis C due to that stick.  He related that 
during service, he had a combat life saving training course 
in Germany.  Although they were using separate needles, they 
may have used dirty cotton swabs.  However, the veteran has 
also stated that the hypodermic needles were shared.  He 
contends that there was blood contamination and exposure.  

The veteran is competent to report that he was stuck with a 
needle or exposed to blood.  He would have personal knowledge 
of such events so he is competent to make such a report.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534 WL 
1745833 Vet. App. June 15, 2007). 

The Board finds that the veteran is not credible.  Assuming 
he participated in combat medic training, he did not report 
any accidental needle sticks, shared use of needles, blood 
exposure or contamination, or otherwise, to his private 
examiner in September 1998, following his diagnosis of 
hepatitis C and when treatment was being discussed.  In fact, 
he denied any needle incidents.  Only after he filed his 
claim for VA benefits, did the veteran recall that he had 
been stuck with unsanitized needles and contaminated with 
blood during the reported trainings.  The Board finds that 
the veteran was credible when he was initially discussing his 
diagnosis and treatment.  The veteran was seeking treatment 
at this time and was forthcoming with his physician.  His 
medical report was consistent with the documentary record.  
Conversely, thereafter, the Board finds that his statements 
were inconsistent with his prior statements as well as the 
negative documentary record which was contemporaneous with 
service and the initial diagnosis and treatment.  

Due to the conflicts and inconsistencies in the veteran's 
report of his history in 1998, the Board finds that the 
veteran is not credible in his statements that he was stuck 
by needles during combat medic training and contaminated or 
exposed to blood products at that time.  The contemporaneous 
evidence has greater probative value than history as reported 
by the veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994); see also Shaw v. Principi, 3 Vet. App. 365 (1992).  
The veteran's 1998 report of his medical history to his 
examining physician is credible.  His later contradictory 
reports are not.  Further, his wife's statement recalling his 
explanation for being covered in blood during service is not 
credible either.  The Board has determined that the veteran's 
statements to that effect are not reliable.  His wife's 
statements also conflict with the record and are likewise 
unreliable and are outweighed by the contemporaneous evidence 
which showed otherwise.  

Likewise, while the veteran has presented other theories for 
how he incurred hepatitis C, he is not competent to make that 
assessment.  See Espiritu.  Furthermore, even if he is 
competent to state that he had dental treatment or was cut by 
hair clippers, he did not present any such possible factors 
in 1998 when he initially needed treatment.  The service 
medical records showed that he did not bleed excessively with 
dental treatment.  The Board again does not find him to be 
credible in his report of history due to the changing nature 
of his reports of history since he filed his claim of service 
connection.  

There are two medical opinions of record.  Neither medical 
opinion supports the veteran's claim.  The VA examiners 
stated that the veteran's hepatitis C is not attributable to 
service.  The Board attaches significant probative value to 
these opinions, as they are well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  Both 
examiners discussed the lack of any support in the 
documentary record that the veteran had blood exposure due to 
needle sticks during service.  The June 2002 opinion also 
noted the inconsistent report dated in September 1998.  Both 
examiners thoroughly reviewed the claims file and opined that 
the currently diagnosed hepatitis C is not related to alleged 
needle sticks during service.  In addition, the May 2002 
opinion also opined that there was no etiological 
relationship to other occupational hazards.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

These two aforementioned medical opinions, based on a review 
of the claims file, are the most probative evidence of 
record.  

To the extent that the VA outpatient records noted that the 
veteran got hepatitis C from unsanitary conditions while he 
was training to be a medic in the military, these notations 
were based on the veteran's own reported medical history.  A 
report by an examiner which records the veteran's history as 
provided by him is not verification of that history; rather, 
they are the same as the veteran's own statements.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995); see also Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Further, the Board has 
determined that the veteran's reports are not credible.  
Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
As such, these notations are not probative.  

Thus, there is no probative medical nexus evidence between 
currently diagnosed hepatitis C and service.  

In sum, the competent evidence does not establish that 
hepatitis C began during service.  The service medical 
records showed no liver injury or disease.  Thus, there was 
no chronic liver disability shown during service.  Further, 
there is no continuity of symptomatology following service.  
There is no record of any continuous symptoms from his 
separation from service onward.  Rather, the record 
establishes that four years after such separation, the 
veteran had hepatitis C.  Despite the veteran's contentions 
that he incurred hepatitis C originated during service, the 
record is devoid of supporting evidence.  In essence, the 
veteran's assertions of chronicity and continuity are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (normal medical findings at the time of separation 
from service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim.).  The probative evidence 
establishes that hepatitis C is not attributable to service.  

Accordingly, service connection is not warranted.  



The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


